Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 with new additional claims 21-33 in the reply filed on 9/30/2022 is acknowledged.
Claim Status
Claims 14-33 are pending.
Claims 1-13 are canceled by Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 28, it recites the limitation “forming a first conductive feature over a substrate”.  It is not clear the “first conductive feature” herein is refer to which conductive features. The specification does not indicate a gate stack 96 is one of the conductive features as shown in Fig. 28B. Therefore, the claim is indefinite. For examination purpose, “first conductive feature” is interpreted as “gate stack”.
Regarding claim 29-33, they are rejected under 112(b) due to their dependencies of claim 28. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 18, 20-24 and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Effendi Leobandung, (US 2020/0335336 A1, hereinafter Leobandung).
Regarding claim 14, Leobandung discloses a method comprising:
forming a gate stack (gate metal 505 and gate dielectric 404 in Fig. 5) over a substrate (102); 
recessing the gate stack (505/404 in Fig. 6) to form a first recess (opening 606); 
forming a cap layer (cap layer including first and second hard mask layers 707 and 911 in Figs. 7-9) over the gate stack (505/404) in the first recess (606), the cap layer (707, 911) comprising a first material (707) over the gate stack (505/404) and a second material (911) over the first material (707), the second material (911) being different from (described in [0045]) the first material (707); 
forming a first conductive feature (contact 1010 in Fig. 12) adjacent the gate stack (505/404); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Leobandung’s Fig. 12, annotated. 
forming a second conductive feature (contact 1202 in Fig. 12) over the first conductive feature (1010), the second conductive feature (1202) being in physical contact with a topmost surface of the cap layer (topmost surface of the 707, 911) and a topmost surface of the first conductive feature (topmost surface of the 1010).  
	Regarding claim 15, Leobandung discloses the method of claim 14,
wherein forming the cap layer (707, 911) comprises: 
filling the first recess (606 in Figs. 6-7) with the first material (707); 
recessing the first material (707 in Fig. 8) to form a second recess (second recess above the 707); and 
filling the second recess (second recess above the 707 in Fig. 9) with the second material (911).  
Regarding claim 18, Leobandung discloses the method of claim 14,
wherein the first material (707) comprises a nitride material, a carbide material, or a carbonitride material (the 707 can be boron nitride described in [0043]), and wherein the second material (911) comprises an oxide material (the 911 can be hafnium oxide described in [0045]).  
Regarding claim 20, Leobandung discloses the method of claim 14, further comprising,
after forming the first conductive feature (1010 in Fig. 11), forming a dielectric layer (ILD 1103) over the cap layer (707, 911) and the first conductive feature (1010), the dielectric layer (1103) comprising a third material (silicon oxide material described in [0047]) different from the second material (the 911 can be hafnium oxide described in [0045]), the topmost surface of the first conductive feature  (the topmost surface of the 1010) being level with the topmost surface of the cap layer (the topmost surface of the 707, 911).
Regarding claim 21, Leobandung discloses a method comprising:
forming a gate stack (gate metal 505 and gate dielectric 404 in Fig. 5) over a substrate (102); 
forming a first dielectric layer (first hard mask layers 707 in Fig. 7) over the gate stack (505/404), the first dielectric layer (707) comprising a first material (material 707) 
forming a second dielectric layer (second hard mask layers 911 in Fig. 9) over the first dielectric layer (707), the second dielectric layer (911) comprising a second material (material 911) different from (described in [0045]) the first material (material 707); 
forming a first conductive feature (contact 1010 in Fig. 12) adjacent the gate stack (505/404); and 
forming a second conductive feature (contact 1202 in Fig. 12) over and in physical contact with a topmost surface of the first conductive feature (topmost surface of the 1010) in a cross-sectional view, a bottommost surface of the second conductive feature (a bottommost surface of the 1202) in the cross-sectional view being in physical contact with a topmost surface of the second dielectric layer (topmost surface of the 911) in the cross-sectional view.  
Regarding claim 22, Leobandung discloses the method of claim 21, 
wherein the topmost surface of the first conductive feature (the topmost surface of the 1010 in Fig. 12) is level with the topmost surface of the second dielectric layer (the topmost surface of the 911).
Regarding claim 23, Leobandung discloses the method of claim 21, further comprising:
a third material (ILD 1103 in Fig. 12) over the second dielectric layer (911), the third dielectric layer (1103) comprising a third material (ILD 1103 can be silicon oxide material described in [0047]) different from the second dielectric layer (the 911 can be hafnium oxide described in [0045]).
Regarding claim 24, Leobandung discloses the method of claim 23,
wherein the second conductive feature (contact 1202 in Fig. 12) extends through the third dielectric layer (ILD 1103).  
Regarding claim 26, Leobandung discloses the method of claim 21,
wherein the first dielectric layer (707) comprises a nitride material, a carbide material, or a carbonitride material (the 707 can be boron nitride described in [0043]).  
Regarding claim 27, Leobandung discloses the method of claim 21,
wherein the second material (material 911) comprises an oxide material (the 911 can be hafnium oxide described in [0045]).  
Regarding claim 28, Leobandung discloses a method comprising:
forming a gate stack (gate metal 505 and gate dielectric 404 in Fig. 5) over a substrate (102); 
forming a first dielectric layer (gate spacers 114 in Fig. 5) adjacent the gate stack (505/404);
recessing the gate stack (505/404 in Fig. 6) to form a first recess (opening 606); 
forming a cap layer (cap layer including first and second hard mask layers 707 and 911 in Figs. 7-9) over the gate stack (505/404) in the first recess (606), the cap layer (707, 911) comprising a first material (707) and a second material (911) over the first material (707), the first material (707) and the second material (911) being different from (described in [0045]) the first material (707); 
forming a second conductive feature (contact 1010 in Fig. 12) in the first dielectric layer (114); and 
forming a third conductive feature (contact 1202 in Fig. 12) over the second conductive feature (1010), the third conductive feature (contact 1202) being in physical contact with a top surface of the cap layer (top surface of the 707, 911) and a top surface of the second conductive feature (top surface of the 1010).  
Regarding claim 29, Leobandung discloses the method of claim 28, wherein forming the cap layer (707, 911) comprises: 
filling the first recess (606 in Figs. 6-7) with a first material (material 707); 
recessing the first material (material 707 in Fig. 8) to form a second recess (second recess above the 707) to form the first material layer (707); and 
filling the second recess (second recess above the 707 in Fig. 9) with a second material (material 911) to form the second material layer (911).

Allowable Subject Matter
Claims 16-17, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 14 or base claim 21, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 14, “performing an oxygen addition process on an upper portion of the first material, the oxygen addition process converting the upper portion of the first material into the second material” as recited in claim 16, in combination with the remaining features of claim 16 and base claim 14.
Regarding claim 17, as this inherit the allowable subject matter from claim 16.
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 14, “further comprising: before forming the first conductive feature, forming a dielectric layer over the cap layer, the dielectric layer comprising a third material different from the second material, the topmost surface of the first conductive feature being level with a topmost surface of the dielectric layer” as recited in claim 19, in combination with the remaining features of base claim 14.
Regarding claim 25, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 23, “wherein the topmost surface of the first conductive feature is level with a topmost surface of the third dielectric layer in the cross-sectional view” as recited in claim 25, in combination with the remaining features of base claim 23.

Claims 30-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 30, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 28, “performing an oxygen process on an upper portion of the first material, the oxygen addition process converting the upper portion of the first material into the second material” as recited in claim 30, in combination with the remaining features of claim 30 and base claim 28.
Regarding claim 31, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 28, “wherein the second conductive feature extends through the second dielectric layer” as recited in claim 31, in combination with the remaining features of claim 31 and base claim 28.
Regarding claim 32-33, as this inherit the allowable subject matter from claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898